Citation Nr: 0118402	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for a left fifth 
finger disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from September 1962 to 
September 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO), which denied the veteran's application for a 
compensable rating for a left little finger disability.


FINDING OF FACT

The veteran's left little finger disability is manifested by 
ankylosis and occasional pain.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation (and no more) for 
the veteran's left little finger disability have been met.  
38 U.S.C.A. §§  1110, 1131, 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a Code 5156 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

By January 1970 rating decision, the veteran was granted 
service connection for flexion deformity of the left little 
finger effective August 5, 1969, evaluated as zero percent 
disabling.

On several subsequent occasions, he applied for an increased 
rating for that disability.  However, his requests were 
denied by the RO.  

On November 1994 VA examination, the examiner diagnosed a 
proximal phalanx bony deformity of the left little finger and 
a minimal to moderate range of motion deficit of the proximal 
interphalangeal joint.

In March 1996, the veteran testified at a personal hearing at 
the RO that his left little finger has been crooked since 
1964, but he indicated that he was able to bend it.  He also 
stated that he felt pain in that finger during bad weather.

On May 2000 VA medical examination, the veteran reported that 
he injured his left little finger during a ball game in 1964 
and that it had not functioned normally since.  X-ray study 
of that finger showed a ridge of bone proximal to the head of 
the proximal phalanx at the proximal interphalangeal joint.  
The examiner indicated that the bone was not completely 
ankylosed, but that X-ray studies reflected little if any 
active motion of the proximal interphalangeal joint.  The 
veteran had a 35-degree flexion contracture that appeared 
ankylosed.  The examiner noted that the veteran possibly had 
two to three degrees of motion, but doubted even that range 
of motion.  According to the examiner, most of the left 
little finger flexion toward the palm came from his 
metacarpophalangeal joint.  He also had active but "feeble" 
flexion of the distal interphalangeal joint.  However, he 
could not actively bring his left fifth finger to within 11/2 
inches from the palm.  The examiner stated that the veteran 
had left little finger pain on use of his left hand and 
indicated that in the 1960s, when he suffered the left little 
finger fracture, available treatment was ineffective.  The 
examiner diagnosed fixed ankylosis of the proximal 
interphalangeal joint from a calcified ancient volar plate 
injury and no active flexion of the distal joint of the left 
little finger or the proximal interphalangeal joint.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2000).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors, which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio, 2 
Vet. App. at 629 (1992).  Any change in the diagnostic code 
made by a VA adjudicator must be specifically explained.  See 
Id.

Under 38 C.F.R. § 4.71a, Code 5227 (2000), ankylosis of any 
finger other than the thumb, index finger, or middle finger 
is not compensable, unless such ankylosis is extremely 
unfavorable.  Extremely unfavorable ankylosis will be rated 
as amputation under Codes 5152 to 5156.  Under the provisions 
of Code 5156, a 10 percent rating will be assigned for 
amputation of the fifth finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto.  A 
20 percent rating will be assigned for amputation of the 
little finger with metacarpal resection (more than one-half 
the bone lost).  38 C.F.R. § 4.71a, Code 5156 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Initially, the Board concludes that although this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand to the RO for additional action is not 
warranted as VA has already met its obligations to the 
veteran under that statute.  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  The veteran was afforded a comprehensive VA 
examination, a hearing at the RO, and a statement of the case 
and supplemental statement of the case.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).

The veteran is now rated under 38 C.F.R. § 4,71a, Code 5227 
pertaining to ankylosis of the ring or little finger.  As 
noted above, he cannot receive a compensable rating under 
that Code.  His ankylosis, however, appears extremely 
unfavorable at this time.  Despite the November 1994 VA 
examination report, indicating minimal to moderate loss of 
range of motion, and his hearing testimony, where he 
testified that his left little finger was simply crooked and 
occasionally painful, the May 2000 VA examination report, 
which took place four years after the RO hearing and six 
years after the previous VA examination, reflected a graver 
situation.  

The May 2000 VA examiner diagnosed fixed ankylosis of the 
proximal interphalangeal joint and noted that it was unlikely 
that he had even two to three degrees of motion in that 
joint.  Under such circumstances, 38 C.F.R. § 4.71a, Code 
5156 is applicable.  Under that Code, a 10 percent evaluation 
is warranted.  A 10 percent rating under Code 5156 normally 
represents little finger amputation without metacarpal 
resection at or near the proximal interphalangeal joint.  The 
veteran's injury involved only that joint and primarily 
affected that joint.  The highest rating available under Code 
5156 is 20 percent, and a 20 percent evaluation is not for 
application in the veteran's case.  A 20 percent rating 
reflects the loss of more than half the bone of the little 
finger.  As the veteran's left little finger is intact and 
because he can still make some use of it, a 20 percent rating 
would be inappropriate.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  However, the Board finds that an additional 
evaluation for pain and limitation of function under these 
codes is not appropriate in this instance.  The veteran has 
already been compensated under Code 5156 with respect to 
extremely unfavorable ankylosis.  Thus, he has already been 
compensated for functional loss and painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath, supra.  However, the Board finds no 
basis upon which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of left little finger symptomatology not contemplated in the 
currently assigned 10 rating assigned to the left little 
finger, as permitted under the Schedule.  See 38 C.F.R. 
§§ 4.71a, Code 5156.


ORDER

A 10 percent rating for the veteran's left little finger 
disability is granted.  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

